DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.  Claim 1 has been amended.  Currently, claims 1, 3, 5-6, 8-9, 12, 14, 16-17, 19, 21-22, 24-28 and 30 are pending and examined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 8-9, 12, 14, 17, 19, 21-22, 24-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piche (U.S. Patent No. 7,404,272) in view of Hoffman et al. (U.S. Patent No. 10,082, 227) and Kwasny (U.S. Patent No. 7,815,392).
Regarding claim 1, Piche discloses a device (16, Figs. 1A-1B) comprising a material folded into cross-sectional geometry comprising a vertical engagement segment (72) comprising a vertical surface configured to contact a wall (12) at a height 
Regarding claim 3, Piche discloses the central segment, the angled segment, the vertical engagement segment, and the horizontal engagement segment comprise a single piece of material (Figs. 1A-1B).
Regarding claim 5, Piche discloses he internal angle between the vertical engagement segment (72) and the central segment (30) is 60 or less (1B).
Regarding claim 6, Piche discloses an internal angle between the horizontal engagement segment (26) and the central segment (30) is 90 or less 9 (Fig. 1B).
Regarding claim 8, Piche discloses the central segment (30) comprises one or more bends or folds (approximate 62).
Regarding claim 9, Piche discloses one or more of the central segment, the angled segment, the vertical engagement segment, and the horizontal engagement segment comprise a locking segment (46, Figs. 1A-1B) that extends into the cavity formed between the device, the floor, and the wall.
Regarding claim 12, Piche discloses 
Regarding claim 14, Piche discloses the vertical engagement segment, the horizontal segment and the central segment each having a length, but does not disclose the respective lengths as being 1 to 3 inches, 1 to 3 inches and 5 to 15 inches in length.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the vertical engagement segment 1 to 3 inches in length, the horizontal engagement segment 1 to 3 inches in length, and the central segment 5 to 15 inches in length to accommodate the various dimensions and wall types, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from finding a suitable size or length of each segment of the curb and the curb in general.
Regarding claim 16, Piche discloses a system comprising the device of claim 1, a wall (12), and a floor (14); wherein the vertical engagement segment (72) is in contact with the wall at a height above a floor and without contacting the floor; wherein the horizontal engagement segment (26) is in contact with the floor at a distance from the wall and without contacting the wall (Figs. 1A-1B).
Regarding claim 17, Piche discloses the vertical engagement segment and the horizontal engagement segment being attached to the wall and floor but does not distinctly disclose being attacked by an adhesive or chemical weld.  However, Piche teaches an attachment by any suitable means (Col. 7, lines 6-12).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the curb adhered to the wall and the floor, respectively, by an adhesive or chemical weld as known suitable means of attachment. 
Regarding claim 19, Piche discloses the cavity formed between the device, the floor, and the wall is filled with a filler material (24, 26).
Regarding claim 21, Piche discloses the cavity is filled along the entire longitudinal length of the device (Figs. 1A-1B).
Regarding claim 22, Piche discloses one or more anchors (64) attached to the floor and extending into the filled cavity (Fig. 1B).
Regarding claims 24-25, Piche discloses the wall  as set forth above, but does not disclose the wall comprises or being covered with a polymer or polymer composite material such as a ultra-high-molecular-weight polyethylene (UHMW) or fiber reinforced plastic (FRP).  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a wall formed of any suitable material commonly used for walls such as a fiber reinforced plastic that was lightweight and durable, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using a material for a wall that was practical for the intended space and use.  
 Regarding claims 26-27, Piche discloses the floor as set forth above, but does not specify the floor comprises concrete.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a floor made of various materials including concrete floor with a urethane coating to provide sufficient protection as well resistance to abrasion and chemicals, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416.  There would be not new or unpredictable results achieved from having a floor that comprised of any finish material including a urethane coated concrete floor for an industrial space. 
Regarding claim 28, Piche discloses multiple devices aligned longitudinally end-to-end (Fig. 27).
Regarding claim 30, Piche discloses the central segment (30) comprises a vertical segment (18) and a bottom angled segment (62).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6, 8-9, 12, 14, 16-17, 19, 21-22, 24-28 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633